Title: From Thomas Jefferson to United States Congress, 6 February 1807
From: Jefferson, Thomas
To: United States Congress


                        
                            To the Senate & House of
                                Representatives of the US.
                        Feb. 6. 1807.
                  
                        The government of France having examined into the claim of M. de Beaumarchais against the United States, and
                            considering it as just & legal, has instructed it’s minister here to make representations on the subject to the
                            government of the US. I now lay his Memoir thereon before the legislature the only authority competent to a final decision
                            on the same.
                        
                            Th: Jefferson
                            
                            
                        
                    